DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-9 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding independent claim 1, the claim recites the limitation: intersecting with the calculated first arm angle feasible region to obtain an arm angle range if no secondary position joint is present at the robot arm.
It is unclear as to exactly what components or regions or ranges are being intersected.  Specifically, it is unclear as what exactly is intersecting with the calculated first arm angle feasible region, and one of ordinary skill in the art would question how an arm angle range is obtained as a result of this intersection. Accordingly, the claim is rendered indefinite. 
The Examiner is interpreting this limitation “as best understood” in light of the specification.

Regarding independent claim 8, the claim recites analogous language to claim 1 above, and is therefore rejected under the same premise.

Regarding independent claim 15, the claim recites analogous language to claim 1 above, and is therefore rejected under the same premise.

Regarding claims 2, 4-7, 9, 11-4, and 16-20, the claims are rejected at least based on their respective dependencies on one of the above rejected claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-9, 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claims 1-2, and 4-7 are directed toward a method (i.e. a process). Claims 8-9, and 11-14 are directed toward a computing device (i.e. an article of manufacture). Claims 15-20 are directed toward a robot (i.e. a machine).  Accordingly, claims 1-15 are all within one of the four statutory categories.
	Claim 8 will be evaluated first, since it contains some limitations not directed to the abstract idea.
	Claim 8 is directed to the abstract idea of both a mental process and a mathematical relationship.
The limitations directed to the abstract idea are as follows:
determining a pose at a tail end position of the robot arm (a human can mentally determine a pose of an end-effector);
judging whether an angle of an elbow joint is within a limit thereof when an arm angle is 180 degrees (a human can make a judgement that an elbow joint is within a limit (e.g. the angle is <180 degrees);
constructing a first position matrix characterizing the elbow joint by using the pose and the arm angle if the angle of the elbow joint is within the limit (a human can mentally, or with a pen and paper, create a position matrix for a joint);
constructing a second position matrix of the elbow joint by using DH parameters of other joints of the robot arm (a human can mentally, or with a pen and paper, create a position matrix for other joints);
calculating, according to the first position matrix and the second position matrix, a first arm angle feasible region satisfying a limit of a position joint, wherein the position joint is at least one of the other joints which are rotatable in the robot arm and affect the position of the elbow joint  (a human can mentally calculate a range of motion for a robot arm);
judging whether the robot arm has a secondary position joint, wherein the secondary position joint is at least one of the other joints which are rotatable in the robot arm but do not affect the position of the elbow joint (a human can mentally picture the movements and rotations of all robotic joints and therefore determine which joints, if any, are secondary position joints); and
intersecting with the calculated first arm angle feasible region to obtain an arm angle range if no secondary position joint is present at the robot arm (this is a mathematical relationship between the coordinates of a region in space and constraints of a joint in relation to a coordinate system.  Alternatively, a human can mentally visualize an intersection between two regions in space).
categorizing the other joints in the robot arm into front-end joints and rear-end joints according to a position of the elbow joint in the robot arm (a human can mentally determine and categorize which joints are front-end and/or rear-end);
parameterizing the position of the elbow joint by using the DH parameters of the front-end joints (a human can mentally, or with the aid of pen and paper, parameterize the position of a joint using DH parameters); and 
parameterizing the position of the elbow joint by using the DH parameters of the rear-end joint (a human can mentally, or with the aid of pen and paper, parameterize the position of a joint using DH parameters).

The limitations not directed to the abstract idea are:
 a processor,
a memory,
a communication interface and a communication bus;
wherein the processor, the memory and the communication interface communicate with each other via the communication bus; 
and the memory is configured to store at least one executable instruction, wherein the executable instruction, when being executed by the processor, causes the processor to perform the steps of: 
This judicial exception is not integrated into a practical application.  The additional element of using a processor in communication with a memory and communication interface to perform the above functions amounts to no more than mere instructions to apply the exception to a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (see MPEP 2106.05).
These limitations do not amount to significantly more than the judicial exception for the same reason stated above.
Additionally, regarding the communication function of the communication bus, receiving or transmitting data over a network, as specified by MPEP 2106.05(d)II, is a well understood, routine, conventional activity and therefore not significantly more.  
Similarly, storing and retrieving information in memory is a well understood, routine, conventional activity and therefore not significantly more.
Consequently, the claim is not patent eligible.

Regarding claims 9 and 11-14, the claims specify and/or further limits similar to the previously addressed abstract idea above and does not recite additional limitations that present a practical application not amounting to “significantly more” for similar reasons above.

Regarding claims 1-2 , 4-7, and 15-20 the claims recite analogous language to claims 8-9 and 11-14, and are therefore rejected under the same premise.


Response to Arguments
Applicant's arguments filed February 16, 2022 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments that claim 1, as amended, is sufficiently definite under 35 U.S.C. 112, the Examiner respectfully disagrees.
While Applicant has clarified that “DH parameters” is well-known to one of ordinary skill in the art, Applicant has failed to make clear and distinctly point out what exactly is intersecting with the calculated first arm angle feasible region.  Examiner is forced make an assumption. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As currently claimed, there is no distinction that two feasible regions are calculated and these regions are the regions that are intersecting, as argued by Applicant.

In regards to Applicant’s argument that claim 8 qualifies as eligible subject matter under 35 U.S.C. 101, the Examiner respectfully disagrees. Each limitation as argued by Applicant is addressed below.
Limitation 1: determining a pose at a tail end position of the robot arm
Applicant argues that a human cannot determine the position and orientation (i.e. the pose) of a tail end position of the robot arm.  However, Examiner asserts that a human can mentally assign an arbitrary coordinate system where the tail end is positioned at an origin (0,0,0) and is oriented along any axis (e.g. x, y, or z).  The pose can be determined by simply picturing, in the human mind, the tail end position of the robot arm to be aligned with the origin.  Furthermore, the mental processes rejection can be done with the aid of pen and paper, such that if the user was given the position and orientation they could indeed perform this determination. 

Limitation 2: Judging whether an angle of an elbow joint is within a limit thereof when an arm angle is 180 degrees
Applicant argues “since the tail end position is determined by image data of a camera, the elbow joint is within a limit is also judged by image data of camera.”  However, the use of image data of a camera to make these determinations and judgements is not positively recited in the claims. 
Furthermore, Applicant argues “that judging the arm angle of elbow joint is 180 degrees by a human is imprecise.”  However, regardless of whether or not a judgement made in the human mind is precise or imprecise, a human can make a mental judgement of an angle of an elbow joint is less than a limit.  For example, a human can witness an elbow joint open at approximately 90 degrees and judge that the angle is less than 180 degrees. 

Limitations 3-5:
Examiner asserts that since the pose at a tail end position of a robot arm can be determined mentally to be any arbitrary pose on a mentally established coordinate system, a human can, with the aid of pen and paper, construct a position matrix representing the elbow joint (limitation 3), as well as a position matrix of other joints of the robot arm using DH parameters (limitation 4).
Regarding limitation 5, a human can mentally, or with the aid of pen and paper, calculate an arm angle feasible region once the above matrices are constructed.

Limitation 6: judging whether the robot arm has a secondary position joint, wherein the secondary position joint is at least one of the other joints which are rotatable in the robot arm but do not affect the position of the elbow joint.
Applicant argues this limitation “provides significantly more than the mere judging of a revolute joint and clearly provides an improvement to an existing robot arm controlling process.”  Examiner notes the judging of a revolute joint was merely presented as an example of the simplest mental judgment of whether the robot arm has a secondary position joint.  However, the mental judgement isn’t limited to revolute joints; a human can mentally picture the movements and rotations of all robotic joints and therefore determine which joints, if any, are secondary position joints.
Furthermore, Examiner notes that there is no arm controlling process positively claimed.  This limitation does not provide significantly more than the judicial exception.

Limitation 7: Intersecting with the calculated first arm feasible region to obtain an arm angle range if no secondary position joint is present at the robot arm
Breaking down this limitation, Examiner notes the language “…to obtain an arm angle range…” is intended use, and thus given no patentable weight.  The language “…if no secondary position joint is present at the robot arm.” is a conditional phrase that merely limits the consequence (i.e. the intersecting) to the conditional clause (i.e. the “if…”).  Therefore, the principal language to be evaluated as an abstract idea is “intersecting with the calculated first arm feasible region…” 
Applicant argues that “a human cannot mentally obtain the orientation and rotation data of a robot arm, and therefore a human cannot mentally obtain or visualize an intersection between two regions.”  Examiner respectfully disagrees.  As discussed above in addressing limitations 1 and 5, a human can absolutely mentally determine the position and orientation of a robot arm.  Therefore, a human can mentally or with the aid of pen and paper, form an intersect between two regions.
Furthermore, Examiner asserts that this intersecting is simply a mathematical relationship (not necessarily an algorithm) between the positions of the two regions in space in relation to a coordinate system.  

Step 2A prong 2:
It is noted that the features upon which applicant relies (i.e., the features are integrated into a robot arm control system) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As currently claimed, the additional elements amount to no more than mere instructions to apply the exception to a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (MPEP 2106.05).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Katsiaris et al. (US 2020/0039075 A1), disclosing forward kinematics for a robot arm using Denavit-Hartenberg (DH) parameters.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALEXANDER GARZA whose telephone number is (469)295-9178. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF BURKE can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JOSHUA ALEXANDER GARZA
Examiner
Art Unit 3664
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664